Matter of Sucher v Town of Ontario (2018 NY Slip Op 03050)





Matter of Sucher v Town of Ontario


2018 NY Slip Op 03050


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND CURRAN, JJ.


608 CA 17-01757

[*1]IN THE MATTER OF PAUL E. SUCHER, PETITIONER-RESPONDENT,
vTOWN OF ONTARIO, ONTARIO TOWN BOARD, ROBERT J. KELSCH, FORMER SUPERVISOR OF TOWN OF ONTARIO, JOHN J. SMITH, SUPERVISOR OF TOWN OF ONTARIO, MICHAEL MELINO, ONTARIO TOWN COUNCILMAN, JASON RUFFELL, ONTARIO TOWN COUNCILMAN, FRANK ROBUSTO, ONTARIO TOWN COUNCILMAN, AND JOSEPH CATALANO, ONTARIO TOWN COUNCILMAN, RESPONDENTS-APPELLANTS. 


KAMAN, BERLOVE, MARAFIOTI, JACOBSTEIN & GOLDMAN, LLP, ROCHESTER (RICHARD T. WILLIAMS, II, OF COUNSEL), FOR RESPONDENTS-APPELLANTS. 
JEFFREY WICKS, PLLC, ROCHESTER (CHARLES D. STEINMAN OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from a judgment (denominated order) of the Supreme Court, Wayne County (John B. Nesbitt, A.J.), entered December 12, 2016 in a proceeding pursuant to CPLR article 78. The judgment granted the amended petition in part. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on February 13, 2018, and filed in the Wayne County Clerk's Office on February 23, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court